Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated March 16, 1979, which affirmed a determination of the New York State Division of Human Rights dismissing petitioner’s complaint upon a finding *994of no probable cause to believe that respondents had engaged in an unlawful discriminatory practice relating to employment. Order confirmed, without costs or disbursements, and proceeding dismissed. There is substantial evidence in the record to support the determination. Mollen, P. J., Hopkins, Damiani and Titone, JJ., concur.